Citation Nr: 1134583	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-27 927	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for an eye disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and/or post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD.

4.  Entitlement to service connection for a cardiovascular disorder, including as secondary to service-connected PTSD.

5.  Entitlement to service connection for osteoarthritis, including as secondary to service-connected PTSD.
6.  Entitlement to service connection for lumbar spine degenerative disc disease, including as secondary to service- connected PTSD.

7.  Entitlement to an increased rating for bilateral hearing loss disability, currently rated noncompensable.

8.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Board remanded the claims for entitlement to service connection for an eye disorder, sleep apnea, a cardiovascular disorder, osteoarthritis, and lumbar spine degenerative disc disease; entitlement to an increased rating for bilateral hearing loss disability; and entitlement to TDIU.  At that time, the Board awarded a 30 percent rating for PTSD, denied a claim for service connection for obesity, and denied the application to reopen the claim for service connection for hypertension.

The appellant, through his private attorney, appealed the September 2008 Board decision as it pertained to the claims for PTSD, obesity, and hypertension to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issues a memorandum decision, wherein it affirmed the Board's decision on the PTSD and obesity claims.  The Court vacated and remanded the matter of whether new and material evidence had been submitted to reopen the claim for hypertension.

In an October 2010 signed statement, the appellant stated that he had revoked legal representation by his private attorney (D.L).  He also requested withdrawal of the appeal of the issues of PTSD and TDIU.

In a February 2011 signed statement, the appellant stated that "I have withdrew all appeals to the BVA to include to the US CAVC."

In response to a letter requesting clarification dated June 2011, the appellant indicated that "I wish to withdraw my appeal to the Board, including appeals to the Court of Veterans Appeals."  This clarification was received in July 2011.

The case has been returned to the Board for disposition.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from July 1968 to June 1970.

2.	On July 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal to the Board is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


